Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 1 of 7




                          EXHIBIT 71
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 2 of 7




    22 November 2020

    BY EMAIL

    Secretariat of the ICC International Court of Arbitration
    33-43 avenue du Président Wilson
    75116 Paris
    France
    ica1@iccwbo.org

    Re:     ICC Case No. 22465/ASM/JPA (C-22966/JPA) – (1) Grupo Unidos por el Canal, S.A.
            (“GUPC” or “Claimant 1”), (2) Sacyr, S.A., (3) Webuild, S.p.A, (4) Jan De Nul, N.V.
            (“Claimants”) v. Autoridad del Canal de Panamá (“Respondent” or “ACP”) (together,
            the “Parties”)

    Dear Mr. Argentato and Ms. Pinton,

    I.        I NTRO DUCTIO N

    1.        Pursuant to Article 14 of the ICC Rules, Claimants hereby submit this challenge to Dr. Robert
              Gaitskell QC, the arbitrator nominated by Respondent, in ICC Case No. 22465/ASM/JPA (C-
              22966/JPA) (the “Lock Gates Arbitration”).

    2.        As you are aware, Claimants have also submitted challenges to Dr. Gaitskell (and the other
              tribunal members) in related arbitrations between the Parties, namely ICC Case
              No. 20910/ASM/JPA (C-20911/ASM) (“Panama 1”) and ICC Case No. 22466/ASM/JPA
              (C-22967/JPA) (“Panama 2”) (together with the Lock Gates Arbitration, the
              “Arbitrations”). 1

    3.        For the avoidance of doubt, this challenge in the Lock Gates Arbitration relates solely to
              Dr. Gaitskell, and Claimants do not challenge the other members of the tribunal, who are Prof.
              Bernard Audit (President) and Mr. Bernardo Cremades (nominated by Claimants) (together
              with Dr. Gaitskell, the “Tribunal”).

    4.        With great regret, Claimants are compelled to bring this challenge for reasons that reach
              beyond this arbitration (and consistently with the challenges in Panama 1 and Panama 2)
              because the serious issues uncovered with respect to Dr. Gaitskell’s conduct in Panama 1 and
              Panama 2 have entirely undermined Claimants’ confidence in Dr. Gaitskell’s impartiality and
              independence in any matter between these Parties. Indeed, Claimants have lost all faith that
              Dr. Gaitskell can properly discharge his mandate. Dr. Gaitskell must, therefore, be removed
              from the Lock Gates Arbitration.

    5.        In light of the importance of this challenge for Claimants and the issues of principle of
              fundamental importance at stake here, Claimants request that this challenge be examined and
              decided in a Plenary Session of the ICC Court, open to all Court Members, at the same time as
              the challenges brought in Panama 1 and Panama 2.




    1
              T he T ribunals in Panama 1 and Panama 2 are identical. Other than Dr Gaitskell, the members are Mr. Pierre- Yv e s
              Gunter (President) and Mr. Claus von Wobeser (nominated by Claimants).
                                                                                                                               1

    EMEA 129255961
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 3 of 7




    II.       SUMMARY O F THE CHALLENGE                 TO   DR. GAITSKELL

              A.        APPLICABLE STANDARDS

    6.        Claimants refer to their challenges in Panama 1 and Panama 2 of 28 October 2020, and the
              further submissions of 19 November 2020 (attached herewith), for a full elaboration of the
              disclosure requirements under the ICC Rules and the U.S. Federal Arbitration Act (being the
              law of the seat).

    7.        Under the ICC Rules, arbitrators have to disclose “facts or circumstances whic h might be of
              such a nature as to call into question the arbitrator’s independence in the eyes of the parties, as
              well as any circumstances that could give rise to reasonable doubts as to the arbitrator’s
              impartiality”. 2 The ICC Note to Parties and Arbitral Tribunals on the Conduct of the
              Arbitration (“ICC Note”) also provides a non-exhaustive list of circumstances that arbitrators
              must consider when assessing whether to make a disclosure 3 and specifies that, “[f]or the
              scope of disclosures, an arbitrator will be considered as bearing the identity of his or her law
              firm”. 4

    8.        In an attempt to justify his failure to disclose information of fundamental importance,
              Dr. Gaitskell has taken the position that information of such a nature was not expressly lis ted
              in the IBA Guidelines. 5 The spirit of the ICC Rules is not, however, that an arbitrator s hould
              disclose as little information as possible and do so only on the basis of the examples express ly
              included in lists described as non-exhaustive. Rather, the ICC Rules require arbitrators to as k
              themselves at every stage of the proceedings whether they should disclose information that
              give rise to reasonable doubts in the eyes of the parties, even if they do not personally consider
              that their independence or impartiality is affected by such circumstances. The ICC Note
              similarly provides that “[t]he parties have a legitimate interest in being fully informed of all
              facts or circumstances that may be relevant in their view in order to be satisfied that an
              arbitrator or prospective arbitrator is and remains independent and impartial or, if they so
              wish, to explore the matter further and/or take the initiatives contemplated by the Rules.” 6
              The ICC Note is also clear that “[a]ny doubt must be resolved in favour of disclosure.” 7

    9.        This is also reflected in U.S. law (the law of the seat of this Arbitration). The Court for the
              Southern District of Florida thus recently held that “the irreducible minimum requirement ... is
              full disclosure” and that, where there “is any doubt as to whether circumstances of whic h the
              arbitrator is aware might create an impression of partiality, [the arbitrator] should disclose
              those circumstances.” 8 Moreover, the position under U.S. law is that arbitrators should
              conduct a reasonable investigation into potential conflicts. 9 Under the jurisprudence of the


    2
              ICC Rules, Arts. 11(2)-(3).
    3         ICC Note to Parties and Arbitral T ribunals on the Conduct of the Arbitration, p. 5, para. 23.
    4
              ICC Note to Parties and Arbitral T ribunals on the Conduct of the Arbitration, p. 6, para. 28.
    5
              Letter from Robert Gaitskell QC to the ICC Secretariat dated 12 November 2020, p. 3.
    6         ICC Note to Parties and Arbitral T ribunals on the Conduct of the Arbitration, p. 5, para. 20 (emphasis added).
    7
              ICC Note to Parties and Arbitral T ribunals on the Conduct of the Arbitration, p. 5, para. 21.
    8
              Metropolitan Delivery Corporation v. Teamsters Local Union, 769, Not Reported in Fed. Supp., 2019 WL 3752245
              (S.D. Fl. 2019) (“ the ‘the irreducible minimum requirement ... is full disclosure.’ Cont'l Ins. Co. v. Williams, 1 9 8 6
              WL 20915, at *4 (S.D. Fla. Sept. 17, 1986), aff'd, 832 F.2d 1265 (11th Cir. 1987). T his means that where the r e ‘ is
              any doubt as to whether circumstances of which the arbitrator is aware might create an impression of partiality, [the
              arbitrator] should disclose those circumstances.’ Fed. Vending, Inc. v. Steak & Ale of Fla., Inc., 71 F. Supp. 2d at
              1249.”).
    9
              Restatement on US Law of Int’l Commercial & Investor-State Arbitration (ALI, proposed final draft, 2019).
                                                                                                                                     2

    EMEA 129255961
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 4 of 7




              Court of Appeals for the Second Circuit, “a failure to either investigate or disclose an intention
              not to investigate is indicative of evident partiality [under Section 10(a)(2) of the FAA].” 10

              B.        BASES FO R THE CHALLENGE

    10.       Claimants refer to their challenges in Panama 1 and Panama 2 of 28 October 2020, and the
              further submissions of 19 November 2020, as they relate to Dr. Gaitskell, for a full elaboration
              of the bases for their challenge.

    11.       Upon his nomination in the Arbitrations, the only disclosures that Dr. Gaitskell made
              concerned his involvement in the parallel arbitrations concerning the Project. 11 Under the
              circumstances, Claimants did not oppose his confirmation by the ICC Court. The situation of
              course would have been different, had Claimants known about the circumstances that have
              now emerged.

    12.       The information obtained to date (including from Dr. Gaitskell himself) shows that
              Dr. Gaitskell failed to disclose facts and circumstances calling into question his independenc e
              and giving rise to reasonable doubts about his impartiality.

    13.       In summary, this information has revealed that Dr. Gaitskell has failed to disclose important
              connections between himself and, on the one hand, other members of the Panama 1 and
              Panama 2 tribunals and, on the other, counsel for Respondent. These circumstances are highly
              problematic and call into question Dr. Gaitskell’s independence in the eyes of the Claimants,
              giving rise to reasonable doubts as to his impartiality. As a result, Claimants consider that
              they have no choice but to seek Dr. Gaitskell’s removal from the Lock Gates Arbitration, even
              though Dr. Gaitskell has not disclosed any connections between himself and the other
              members of the Tribunal in the Lock Gates Arbitration. 12

    14.       In particular, Dr. Gaitskell only recently disclosed (at Claimants’ request) that he (as party-
              nominated arbitrator) nominated Mr. Gunter (the President in Panama 1 and Panama 2) as
              president in an unrelated ICC case (No. 24400) in August 2019. Claimants’ legitimate
              concerns with respect to this appointment are two-fold: (i) the fact that Mr. Gunter ow es his
              appointment in another case to Dr. Gaitskell creates a connection and a situation of
              dependence between them, which, Claimants submit, has likely improperly influenced the
              deliberative process in Panama 1 (and will likely do the same in Panama 2); and (ii) the fact
              that Mr. Gunter and Dr. Gaitskell sat together in another case throughout the duration of
              deliberations in Panama 1 means that they had opportunities to discuss the issues at stake in
              the absence of Claimants’ appointee, Mr. von Wobeser, thus improperly influencing the
              deliberations.

    15.       Whilst the same connections do not exist in the Lock Gates Arbitration, Dr. Gaitskell’s
              conduct, both with respect to Mr. Gunter’s appointment and his failure to disclose it, and
              failure to conduct a proper conflict check, raise such significant concerns about his
              independence and impartiality that Claimants have no option but to challenge his appointment
              in all of the Arbitrations. Importantly, Claimants do not submit that either the President or
    10
              Applied Indus. Materials Corp. v. Ovalar Makine Ticaret Ve Sanayi, A.S., 492 F.3d 132 (2d Cir. 2007).
    11        Dr. Gaitskell’s Statement of acceptance, availability, impartiality and independence in ICC Case No. 20 9 1 0 da t e d
              26 March 2015, p. 4; Dr. Gaitskell’s Statement of acceptance, availability, impartiality and independence in ICC
              Case No. 20911 dated 15 May 2015, p. 2; Dr. Gaitskell’s Statement of acceptance, availability, impartiality and
              independence in ICC Case No. 22466 dated 27 January 2017.
    12
              Save that, as noted at paragraph 11 of Claimants’ letter of 28 October 2020, Dr. Gaitskell and Mr. Cremades sat
              together in a previous Panama arbitration (ICC Case No. 19962), where Mr. Cremades issued a separate and
              dissenting opinion to that issued by Dr. Gaitskell and Prof. Bernard Hanotiau.
                                                                                                                                  3

    EMEA 129255961
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 5 of 7




              arbitrator nominated by Claimants in this arbitration is not independent or has been improperly
              influenced by Dr. Gaitskell, but rather that Dr. Gaitskell, given his past record, may attempt
              similar conduct in the present arbitration. Claimants’ firm belief is that an arbitrator having
              demonstrated such conduct, in disputes between the same Parties and on the same project, has
              no place on an international arbitral tribunal deciding disputes between those Parties, as
              confidence in the independence and impartiality of an arbitrator must be paramount.

    16.       Dr. Gaitskell has also failed to provide a complete answer to Claimants’ disclosure request
              concerning any personal or professional relationship between him and members of the law
              firms and chambers, including Atkin Chambers, representing the Parties in this arbitration,
              including but not limited to whether he serves or has served as arbitrator with, or has been
              appointed by, members of the law firms and chambers representing the Parties in this
              arbitration. Indeed, Claimants’ own searches have revealed connections that Dr. Gaitskell has
              failed to disclose. 13 Furthermore, in response to Claimants’ Disclosure Requests, Dr. Gaitskell
              disclosed that Mr. Manus McMullan QC of Atkin Chambers (lead counsel for Respondent) is
              currently representing a party in an ICC arbitration in which Dr. Gaitskell is the president,
              having been appointed by the co-arbitrators. 14

    17.       Claimants’ concerns have been further heightened by Dr. Gaitskell’s reluctance to make full
              disclosures, as he declined to extend his disclosures to other members of his Barristers’
              Chambers, and his response showed that he had not carried out any conflict checks extending
              to other members of his Barristers’ Chambers when accepting his nomination and completing
              his Statement of Acceptance, Availability, Impartiality and Independence in any of the
              Arbitrations, including this one. Dr. Gaitskell acted in this manner despite the England &
              Wales Bar Council’s encouraging arbitrators to disclose relationships with another arbitrator
              or counsel who is a member of the same barristers’ chambers. 15

    III.      THE CHALLENGE           IS TIMELY

    18.       Pursuant to Article 14(2) of the ICC Rules, a challenge must be made “within 30 days from
              the date when the party making the challenge was informed of the facts and circumstances on
              which the challenge is based”.

    19.       This challenge is based on the disclosures by Dr. Gaitskell, first received on 24 October 2020
              and then subsequently updated and completed on 29 October and 3 November 2020.

    20.       Given that the full bases for this challenge were not known by Claimants until
              3 November 2020 (date of Dr. Gaitskell’s last disclosure), the 30-day time limit set out in
              Article 14(2) of the ICC Rules does not begin to run until that point. There can therefore be
              no doubt that the present challenge, submitted to the Secretariat in the format prescribed by
              Article 14(1) of the ICC Rules, is admissible. However, even if time began to run from
              Dr. Gaitskell’s first disclosure on 24 October 2020, which Claimants submit is not the correc t
              interpretation of the ICC Rules, this challenge has still been brought within the time limit.
    13
              Letter from Claimants to the ICC Secretariat dated 19 November 2020, p. 7, paras. 31-32.
    14
              Email from Robert Gaitskell QC to the Parties dated 29 October 2020.
    15        Bar Council of England and Wales, Information Note regarding barristers in international arbitration dated
              6 July 2015, p. 5 (“ [G]ood practice would dictate that in circumstances where a barrister comes to understa n d t h a t
              he or she has been instructed in an arbitration where one or more of the members of the T ribunal are ba r r ist e r s in
              the same set of chambers, prompt disclosure ought to be made by those instructing the barrister advocate to the
              legal representatives of the other side. T his will ensure as far as possible that the guidance set out in the IBA
              Guidelines on Conflicts of Interest in International Arbitration is followed (see further below). A failure to make
              prompt disclosure, could ultimately, lead to a challenge to the independence of the member(s) of the T ribunal in
              question.”).
                                                                                                                                     4

    EMEA 129255961
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 6 of 7




    IV.       REQ UEST FO R REASO NS AND RESERVATIO N      O F RIGHTS

    21.       In accordance with Section II.D of the ICC Note, Claimants request that the ICC Court
              communicate the reasons for its decision pursuant to Article 14 of the Rules.

    22.       In light of the importance of this challenge for Claimants and the issues of principle of
              fundamental importance at stake here, Claimants request that this challenge be examined and
              decided in a Plenary Session of the ICC Court, open to all Court Members, at the same time as
              the challenges in Panama 1 and Panama 2.

    23.       Claimants reserve the right further to submit additional observations, should they receive
              additional disclosures from Dr. Gaitskell or obtain further relevant information.

    Yours faithfully,




    Carolyn B. Lamm
    Phillip Capper
    Nicolas Bouchardie
    Elizabeth Oger-Gross
    James Holden
    WHITE & CASE LLP

    Richard McKim Preston
    Jeffrey M. Hummel
    SEYFARTH SHAW LLP

    Andrea Carlevaris
    Giovanni Minuto
    BONNELLI EREDE

    Elliot Geisinger
    Christopher Boog
    SCHELLENBERG WITTMER

    Cc:

    Bernard Audit                                       baudit@gamil.com

    KEATING CHAMBERS
    Robert Gaitskell                                    rgaitskell@keatingchambers.com

    B. CREMADES Y ASO CIADO S
    Bernard Cremades                                    bcremades@bcremades.com

    WHITE & CASE LLP
    Matthew Drossos                                     mdrosso@whitecase.com
    Angelica Andre                                      aandre@whitecase.com
    Ana Maria Legendre                                  ana.maria.legendre@whitecase.com
                                                                                                         5

    EMEA 129255961
Case 1:20-cv-24867-DLG Document 6-72 Entered on FLSD Docket 11/25/2020 Page 7 of 7




    Onur Saka                            onur.saka@whitecase.com
    Tolu Obamuroh                        tolu.obamuroh@whitecase.com
    Grzegorz Goniewicz                   grzegorz.goniewicz@whitecase.com
    Salma Selim                          salma.selim@whitecase.com
    Phoenix Kushner                      phoenix.kushner@whitecase.com
    Anna Chuwen Dai                      annachuwen.dai@whitecase.com
    Fernando Labombarda                  fernando.labombarda@whitecase.com

    BO NELLI EREDE
    Antonio Crivellaro                   antonio.crivellaro@belex.com
    ALEMÁN, CO RDERO , GALINDO & LEE
    Mónica Crespo                        mcrespo@alcogal.com
    Jorge Federico Lee                   jfl@alcogal.com
    Anibal Galindo                       agalindo@alcogal.com
    Eduardo Gomez                        egomez@alcogal.com

    VINSO N & ELKINS RLLP                nhenchie@velaw.com
    Nick Henchie                         jmoxham@velaw.com
    Justine Moxham
                                         sarcher@velaw.com
    Stephanie Archer                     sfreelove@velaw.com
    Sophie Freelove

    MAYER BRO WN I NTERNATIO NAL LLP
    Raid Abu-Manneh                      rabu-manneh@mayerbrown.com
    Kwadwo Sarkodie                      ksarkodie@mayerbrown.com
    George Fisher                        gfisher@mayerbrown.com

    BO FIL MIR & ALVAREZ JANA
    Andres Jana                          ajana@bmaj.cl

    ATKINS CHAMBERS BARRISTERS           mmcmullan@atkinchambers.com
    Manus McMullan QC                    clewi@atkinchambers.com
    Christopher Lewis QC                 pland@atkinchambers.com
    Peter Land

    ACP SECTIO N FO R LEGAL ADVICE O N
    CO NTRACTS
    Carlos Arrue Montenegro              caarrue@pancanal.com
    Karla G. Arias S.                    karias@pancanal.com




                                                                             6

    EMEA 129255961
